THE THIRTEENTH COURT OF APPEALS

                                   13-13-00551-CV


                                    Maria I. Uribe
                                          v.
                                    Pharia, L.L.C.


                                 On Appeal from the
                 County Court at Law No. 5 of Hidalgo County, Texas
                          Trial Cause No. CL-12-4230-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

Uribe’s favor. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

July 17, 2014